OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                    AUSTIN
,   QROVERSELLERS
    Wl-roRN~
           OLNLRAI.



    Uonorehle Ralter W~odul, Member Board al Regents
    state   Tea&era’        Colleges   of Texas
    ChronicleBbzilding
    Eouaton   2,    Texas

    Ronarable Ralter A. Kome,            Diriaion    Cowneel
    Federal Rorke Agenay
    Bureau of Conuun1ty Faallitleo
    702 Kleotrio BulldIng
    Bort Worth 2, Pexar.




                                                              presentatire  the
                                                               on behalf of wah
                                                               d college, as IS
                                                                 In a ion  of reao-
                                                           ted; sod other related


                                                               this departmentupon
    the                                             as follo*sl


                                          2eptember 13th. Governor
                                          of the Board of Rege&
                                        lege of texam, and I dls-
                              Elm members of your staff oertain
                                 to the Veterans' Eduoatlonal
                                   The lar under rh%oh the agency
                                om an Publlo Law 897, 79,th COP
                                                I enclaso a oopy
            oT the rognalatien~ for Veterans’ 2duoatlonalFacil-
            ities Len which Is quoted the enahllng 18~.
                      vbo Bureau or fhmmInity Faoilltien ban
            been given the roepnelblllt~~ mder rogulatl4,a1s
            cued by the Federal Works Adminietrator,tOr the ad-
            ministrationor the enabling 181, Seatlon 5M of the
Lanham Aat, a8 amended. Altopurpese of the snabllng
law and the regulations   in to ls63st In re31erln~
aouts shortages of edaontinna~l  faollltlesrequired
ior permona snptged in the parllaft   a? o(lurses ot
tminlng    or eduaatlon under Tltle II of the servloe-
weu*a Beadjnskent8Aot of 1944, am amended. Suohas-
slcltanoe  Is to be provided by the use or re-um of
a+ailaBle Qorerament mrplu8    crtruoturea op haill-
tie* at mq mdueatioua3ln*tltutfonwhere the tkfted
Btatea Commladcaer of Eduertim or hia authalaed
representative   finde web ahertagea exximt or Impend.

           *In order to expsdik, the Veterane’ Eduaat-
Innal Faollitles  lVo&raar tbm geTsming body of the
lpplieut   rlYY be raked to dedgnate  a ndlutbarl%e a
regn8entatire to lot for the lpe’liaant,   to the es-
tent permittedby loaal law or obarter,   la 811. mat-
term wlatiag to t&e prorl8laa  ot the edueatiuaal
faeilitlesvequeetedd,iboluiliag ritbont liritaffon
the propantisa and aubmimlan of appl~ioatlans,    the
wa k ing
       o f a g r esneutsr th eloeeptanoe o f a nyedu-
                      and
eatlanal ta0lIitieo.
                 l%b emta blng
                            l la wp r mt~dms
                                           tb a tr 'At m y
eduoatltial         bmtitution  ..abrn       the    Comimdmer          ol
Eduartiou        dtal3   find that tbore     oxi&     er     inpenda
an route dm-tage o? edmatlonal faeil~tiem, otbe?
than beudng, nqulrod  for poraanm engaged in the
pursuit of        oeuraem   o? traInin     or   eduttation     msda
Mtle If at the l!mrviommea’m Readjushent Aot o?
1944, am awended, tho Federr   gorIm Mmlnistntor
18 lutbariaed,upon rbqueet of mob eduoatlonalin-
mtltutlonrto pmwide    suab eduuational             I’.
                                        taOi~itie#...
            lIn o r derto atable the Vnited Sta tes Co w-
slm&mer of Rduoation OP bla authorixed rapreaenk-
tire  to wake such a findIng,  nnd to furnlab lniorma-
tion to the Bureau of Wmtunity Faollltlasr eaah el~i-
gible appYlaamt mueetlng lstvlda uee     under thla la w
shall tile a *hatifi@ation of Heed'.
                              im a wmpte oop7 of the
                  lAttaoWd hereto
*Sud.lfieation of Reedf, spooif’ylng   the information
requlredbf theflaitedStatamComAmmlonerotBduoa-
tlon and eontabdnc; inatruotisas   for ita prepatatlon.
The *JustltioatlCkp of Feed* 18 g@ 8n applioatlon
for    the proridon         of eduortlenal      faoilitlos and Ml3
not    be so oms4dem.M.
           9he QlTids,  Knginmer  wilt notify the ap-
plleaut rhen the request ham been approved In whole
or in part, and surplus property  has beeu made arall-
able tn the Bureau. The applicant   wlYY then be re-
quired tu enter lnta whatever agreementsmay be n-em-
mm   to aarry out tbo work.
          *?e tbe fulfe8t extant praotlo8b’le tbe adu-
aational iaoilitlea to be provided by t&e Government
&al I be provided by the use or m-use of ltr ila b le
             ltruotures
a ndsuita h le          and iaollitien,  %uOluding
equipme?& wteri*lar and +ornSmblngs,under the
jurisdl.ofl.on  or abntral oi aat Federaf lgemey rblab
In tbe detarulnatiouot tbe Rar Asseta Admlnimtrator
or him dedgatml      npnmentmtlre   are atallable for
nuob une or r.-ww.
          lWmdmr tha enabling   law and regulatlous the
mweau 0T Cwmumity n0ifitiea       may net aequirr or pre-
par0 tbe aita or ¶nmtall ntneta     or utility aains.
            %%paratim        of tba dte inoluder clearing,
$pubhingr grading and dmlnam      where ueoeasary, bat
dosn not inolude the installatiab    o? fotakibtlan8for
the iwqueated aduaatioualfaellftiem.

         *St im tbe nmp0n*iblllt~ ot the lppllmnt
to proTide the neOenn8Py lroblteotara1aad e&near
lag aetviaes rer      the taalXit*ea te M   *imtalIed or
ereetml   an. the   appliaant’a   sits.

            “The    ereatian or iaotatlatiouof Iredeml mar-
plus   mtruOturer or taellitier till be tbe respoami~il-
it7 of the Faderal ~Worke Agemy, wd till       be parforeed
by omtnot     matbodr an a Fedml   undertaking.    Witten
authority to aster upon and u8a tbe site for tbo pur-
pee e? installing   or ereotfng  eduaat.ionaS fasilities
wuet be fumlohod to the Mvisbm      Eneineer before the
aontraaterwill be authnrlred to beg&n work.
           *Although the provislan of the faollltf lo
a Federal undertakine,It la esseutia3 that there be
olose eeeperation bet-em all inferemtedprtler te
lnnure its oomp~eticm ln a nati#asterJ  manner in the
shortest peadb’lo tire.
           Vbe lntenstr, o? tbe Barenimantin the edu-
sational faoil2tlea proridodunder tbe enabling law and
l~cltalleder orested on dteo prwfded by the in&d-
twtion mmy 84 trmsterred to the edne8tional$mstitw-
tian wham they are completed urd~rerdyfor web, and
the 3nntltwticm mhr'llesmnne fall rompmefbl.)lt~for
their malntsnmos and o$mrafion.

           %ndeP mane aiturtlonothe g6renmtmt 8163
penoPt the wme ef imrJI1na@vemwnt    faollitteson
lrnd rhioh is mder  the eontrot e? the govenmemt 8nd
in rhlah    the gtwernnant    desires   to ooutlnue   WI inter-
smt. Xa theme oanm the iaoilitis~m provided will not
be tx%nUeirred to the edu44ti,448l
                                 ln6titution~but umy
be sad4 available to moh lnotitutienfor the twining
ld edwatian ot retemns.
          'The edaortlon8I institution    will be required
           r4u4ipt4 to tbo Bureau et CrenulIity
to 4ilK4saiO                                      hafY1-
tie* ter all edwoatienal tmilities     or eqolpent pro-
tided    ttnder the tsnar~~~ag law.

           lAtt8ahed alao i 4 a mmeplo oopy ot BCP Mmt
500 which  wi,llbe the a@wmmt     Betweem the Gotermmmt
and the 80lle@. The torB will ba 4eeplOtedBy llmert-
lng  the pmper d4kr,nu4      0t aollege, 4 des6riptiim
at the wlte upou ~hl6I~tba kllldlngm we to be loosted
mad a #smenl demax'l~tlor~oi-..mah  bnlldh~e.    It 1~
me& dedrable tht thim ape-f          be meewted on WI-
hrlf  of the eollogs by the reprresenktireto he 4ppoinb
ed   therefor.

                 'AY44.4~01444dI4 BCF Ferm (IOI4Ri0b om
either  be 4244atcrd br fopf   off144  or 44~4 34441 8t-
tomeJ   who Sr taBlY~¶rr  ritb   the taots omeaming tbe
title to  the land tqwu rhiuh tk4 balldinge 6~41to be
Yo~ated. We will request theme oortlfio4te4at a
later date.
            WBCF FOra 31r@18 a tr4nsior by the Co+4rnment
af the frollitles   to the oollego and 4 reselpt therefor
by the 04lYeg4~ ThSm lnmtruaent mbowld also be sxecmted
by the reprewnktlve4 to Im 4ppotwted.
          •V1~ the explurati444berotator set terth
it i4 48mertlj r4qlm4ted ttmt TotaIetm4 b**e year
oplnian, rddr4444d Johtly to Qetemor %odul md mu-
441t 61th respect to. the r0lIbring qweetichre:
          Walter WoodttY
 floljomblo
,,,,
 fionerab~e
          Vrlter Koana             - p*ge 8




              ‘1.    Ma7 the gOVeming bodies et 811 of tbe
                     stnfe orht4dddopemtededuoatianal tn-
                     4bitutiqrmdelegfe t0 8 reprenaaktlre
                     the awthori ty to rot on behalf of -6h
                     governing bad7 and oNloge (LS is ~444~
                     ally set owt in the 4nolomed plslile
                     F444luflon.
              *e .   CQt tileplaBli0eduo~thtt8l       illstitwtsenr
                     of   TextIarfulfy  expcmd their 'looal',
                     'rerolvlng'or 847 .other tuna to pro-
                     ride the ettgSneed.ttg eewioea and tbb
                     mwk in eouneetieu witb the rite am la
                     set torth herein.

              '3. Catt tbe geremittg ?mar&      at &ate Stt*ti-
                  tutions   iaro1red r-0      t4 looept t&444
                  f40111tle4   ttjmtt ‘their 44apl4tl0n  8ttdto
                  me thsr tar     e??eekutSng     tbe objeotlto4
                  of the enarblingl8r.
                *It rlll 80 blgBl7 8pproolrtedl? 701xwill
      not 1-t pr     opinlairia tb14 artt4r t4 t&e po4er4
      ot the board ot regea ts ter the -es  Bkk   Teaaber4
      CollogerBat to let it o4ver 411 at the pub110 luotl-
              ot higher
      t.tttSort~                 1 eamiag   emted and operwted b7 t&4
      at8to    or Teuam.

                     *I
                    Itare on ~7 desk 8t tbir tSnedeaommte
      tram-7     of tbe Lpt8feRd?Nwti4n81Ia~tituti4nssd
      I till appre418te 7ottrexped%tlagfour opSnl44 ln
      this satter fa the evtdthat 44 -7 4ommaee eonetmo-
      tiatt at the trollitie4 at tb4 ewlieet p404i'ble date.*

           The form@? re@lntltm ssnt*bnedb7 7011,and 4tt4Ohsd
 to 7oar mqwest, is a4 ro.norst

              lWHR R ISA8
                      ,                      (herein -11 etl the
                      <aWnO Oi7;plfO8d)
      CApp3iomt”)r   rating b7 and threqgh Its goremiag b4d7.
      wpott the bad‘  ei aroiSabl4   dmtr. hw inmrd tb8t there
      exist4 or inpea m 8otate4herkge of 4duoati4441ia-
      ailjtiee reqoired for pertmu lmgged In the parsttlt
      of aowrees oi tmlnlag or edoartSon under Title IX o?
      the &wlaemeu84 lirdjuotw4t Aet of 1914, 44 sded.
anit to relieve woh shortage proposes to reqweet
the United Staten of Anrerloa through the Eumsu et
Conaawnity Fao~lltlest Federrl  Works Agenay, (here-
in oalled the ‘Qovemmat’),     to protjde eduo4tian-
*I tcoi7itiea,pwranant to ?%blia L,r* (lQ7, ?Qth
Ccn~4asr (Motion 604 of the X.cahuaAct, 40 amoed-
ed), and In ccansoticn thereritb,hce kmmlnad and
Ocnaiderredcuch law* the B4gul8tlo~a,the Intoma-
tlon for AppYloa,tr~ the tom of lpplioatlonan&
the ?onu of propcaed rFeO&mt;




(Kern& e&led-the 'governingBed7') that 8 Joati-
tio8tion o? aeed 8ttd that  m 8pplio8tlcnor 4ppli.
eatIons be tile& in.meh term as ma7 be required
by tbs Geremmemt, to pr4vld4 noh edneatibaalta-
oilitls4 80 m required to 8llevl8te W&I 8omte
shhactagerand th8f the Applieatttaill 0-17 ritb
the r8rl4u4 mquftwettts and Ootdstictto  eeOsmur7
to enable the Sarsmmeat    to provide 4uOh taoifS.-
ties; md
       lB B IT FURTBRR.W.ROLVICI)thmt
                                                 bmae        ot reere-
semtati*e)
cant’s Reprswntatlre and im luthorirdl   in bi4 ea-
proit 4s woh Repre44atstite  to tile   ritb the
Rovermwent a juatltlo8ticnof need rad 8x1applloa-
tian or applloafiaam  to negat‘later exe4de,  and
enter late Iu1 8greemmnt or agrwmeata ritb   the
Goremwnt   In mbatantiall7 the fera of qrumttnt
consideredby the Qatem*ng Body, to negct98te.
exeoote md enter into auOh other 8greemente and
inafrwmemts and to performend do an7 and 811 rota
taama7   h e neo e#sa r y   te   ptmTid0   l   su ita b le    sit0      u td
site prepantlcn,       streets      or   rc8dra74, sidewalkm,
lsndscspinp,uti~lt~         ~43114~teohai48Y          or     44@444r-
jng data, nrahiteotwral    or ewgineedng   serdoes,
weaesury   dghts   et entry and rights   a? way for
Government. opentlons,    to aooept ca hehnl? n? the
App?iamt oenerahip and paaaeeaionof mwah faoi~l-
tier, do arsuro the Ootem?#nt that awob ?aOl~~ties
ritl *I)wtillaed b7 the Appllo8nt to carry out the
pwrpo44n ct euoh law, an4 t.4do or perform any and
all nther not4 that are ne8earr7 to 4444znpllab the
p~erable 1alter WoodtaX
gtmorableWaYter laonn - page 0




      pw-peses a? the Applloant’saypllaatlcm,to ~erfona
      the App7lQant’s  ohlIpltlOns under itu agreementwith
      the rtovemtmant, and to nhtaln the ~rWis1 cm of nuah
      feoiltt~ea.”

                  The tow of a~emmtt           annteupfatedin the ~otemaent-
l1 plan,         which also   aaoompmles       your   reqnest,      Is   as fo’llow8r

                  *This
                 Aveaoent   entered Into this         day o?
                  194   , between tbe mitti     8CGm of
      Amerfea (h&ein-hYYed    the *amertmant’),      la flng by
      and through the Bureau of %wun lty Fseilitiem,Ped-
  -   maI Works Agemy, snd                      (berein  eallad
      tbe ‘Applicant*),a           , dttiJ0rfpttiati
                                                   ~rd
      exlrtingby rlr@e o? the laws of                 I
            'WIFlaih3fS~tWhat purmwxt to the lppllcrtion
      of the Applioaat and for the parpose et sa+g       cut
      Publia Law (191,Toth Wagresmr approved August 8,
      1946, (herein aalled the ‘IPaabllng  LII’), the par-
      ties hereto do hereby agree, in oonsiderationat the
      mutus1 prqtws and tmder%akingsherein speaffbd
      and in aseardanee With the suthority   pnfsd   to tbS
      authorlred          representative      ai   the Applioant,        8s fef-
      1owltt

            “1. padertamg by the dove-t                   Sbe Boterm-
      Rent ogreeo that, at its am east 8nd expense and
      thl%Qfi   the Use Ot’ l’C%WIOof stt’Q~tttF4tn     O?’fBai?~itiOS,
      3~olndlng   lmprorementsr  oqnlpamt,          wterialu, or tur-
      nlrhlngs rrrllabfe or mde lva ila b fs
                                          to the Pederal
      Worka Administratorptwsumt to suab &DablingLaw,.it
      WllTl

                  ;(a)    ProTide for      the Applioantr      in   or abOUt
                          the toarlify or Yooalltlesindicated
                          below, the iolYnrin~ desaribed eduOa-
                          tlonsl iroiYities (herein on1led ‘Eklu-
                          aational   Faa~lities’lt


                  ‘(a)    Make neoaseary aonne8tlansto the utility
                          malnt~made ara3.Yable
                                              by the Appli6mt  pur-
                          mmnt to thl,sAgreemGat?
                  ‘(a)    Wander     possesdan        and   omership      Of   the
                BdtmatimaY Fao%Ylties to the AppYlernf
                a8 scan otter lnstsY7r~cn en preet,Io-
                sble.
    -9.   vtder ta$&g by the Apnlloan~r The Applicant
amees that where needed and to the extent reaulred
bi;the Ontermmmtr but witboot any Oost or ax&nse
te tha Gnrenlment,it riYYt
  ‘- *(8)       Fumisb  matirbaeterydotajled p3ot pY,lhs
                sbowlng topcmaphyr 8dJaaemt buildings,
                streets sad utllltiemoe md near tbe
                alte er mites of the proposed faOJ.lltiem,
                drawing8 aad s~eO1f~oatlunemd, Other
                8rahlte~tural aml emglmoering sew%oes,
                jneltldingstaMmg and Y,qouf o$ Looatious
                md    %atllitymalne.

        ” (b)   tomi&   a mltsble dte or sltea for the
                Bduoatlottrlloellitierrprovide rtir
                factory evldewe OS title or &iequ~ta
                peaeem~~ry Intomade aad Prepare UO?I .
                dte or dfom by elearin~ar pttkbiags
                #padIne:   aud dmiaage.

        “(4)    Provide neremwy       rtroetm or roadrry8,
                ddMsltm,       YaedMi@a(C md Utitiw
                mluo required In 4eun*etlutt      8lt.kmy
                ltmetures tb8t are to be provided hy
                tke tturermetrt    under this Aureammhs
                sY1 In     ~oeordmoe   rith   the approved
                plauetmd speelflestlone.
    03.   RIdit of ltnttqt The AppYlesnthereby granta
to the 6otentment~ Its agents, repesentrti.resand aon-
tnetors (and their employees).tPYY right, power Dnd
autbotitf to enter upw the abcve-menticnedsite or
rites      together    w¶th 8Y,Y ~eoesrr~      rights   of r8y    therean
and rights of ingress to aad ems8 traS the rriteor
sites pro~i%ed by tbe AppYiWt ter the purposes or tbio
A~ea?e&    wftk aY7 neeeseary Tight an6 arrthorityto per-
iama thereon,wltbeot mdue Interferemet web 8ate and
tLla/s SIImy he neoessary to the perPormmce                  of    the
tevernnmnt's obligationbemamder.
                         T?m Apptieant agrees that it, tts
                       eoctnetore wilY eoepemt? fuYYf
with the 6c*ermaent, fts agents, rcpresentatlvesand eoe-
    0
     APPROVED
      OPINION
    COMMITTEE
    d-e?
      c**I”u*r4




.